DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/13/2022 has been entered. Claims 1, 6-14 have been amended. Claims 3-4 were previously cancelled. Claims 1-2, 5-14 remain pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (WO 2015/082877 A1, Pub. No.: US 2017/0028098 A1 is equivalent and is cited herein), in view of Tunius (Pub. No.: US 2013/0017246 A1).
	Regarding claim 1, Pearce discloses a method for applying an adhesive composition to a skin surface of a user (abstract), the method comprising:
	Providing a light-switchable adhesive composition comprising a switchable adhesive (curable adhesive, ¶ 0043, ln. 1-5) having at least one photoinitiator (crosslinking agent, ¶ 0050, ln. 1-5), wherein a first photoinitiator is activated by only visible light (¶ 0015, ln. 3-6); 
	Applying the light-switchable adhesive composition with a first peel force to the skin surface of the user (¶ 0045, ln. 4-7),
	Exposing the light-switchable adhesive with the first peel force only to visible light (¶ 0015, ln. 1-6), and switching the switchable adhesive from an application state to an adhesive wear state (¶ 0054, 1-4) with a second peel force that is greater than the first peel force (the adhesive switches from a pre-cured state to a post-cured state to form a bond to the skin ¶ 0014, ln. 1-6, thus the second peel force is greater than the first peel force) of the light-switchable adhesive by activating the first photoinitiator (¶ 0015, ln. 1-6), to provide the light-switchable wear state adhesive (¶ 0014, ln. 1-6).
	Pearce fails to disclose that the method is for removing the adhesive composition from the skin surface of the user, at least two different photoinitiators with different absorption spectra, wherein a second photoinitiator is activated by only UV light; exposing the light-switchable wear state adhesive to UV light and switching the light-switchable wear state adhesive from the wear state with the second peel force to a removal state with a third peel force that is less than the second peel force of the light-switchable wear state adhesive by activating the second photoinitiator, to provide the removal state adhesive; and removing the removal sate adhesive composition from the skin surface of the user.  
	Tunius teaches a method for removing an adhesive composition from a skin surface of a user (¶ 0002, ln. 3-5) and thus in the same field of endeavor, the method comprising:
	A light-switchable adhesive composition comprising a light-switchable adhesive (¶ 0001, ln. 1-6) having at second photoinitiator activated by only UV light (photoinitiator can be UV photoinitiator, ¶ 0065),
	Exposing the light-switchable wear state adhesive to UV light (¶ 0097, ln. 5-6, ¶ 0099, ln. 1-4) and switching the switchable adhesive from a wear state with a second peel force to a removal state with a third peel force that is less than the second peel force of the light-switchable wear state adhesive (¶ 0001, ln. 1-5) by activating the second photoinitiator (¶ 0099, ln. 1-9), to provide the removal state adhesive (¶ 0002); and
	Removing the removal state adhesive composition from the skin surface of the user (¶ 0099, ln. 8-9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pearce such that the method is for removing the adhesive composition from the skin surface of the user, the method comprising exposing the light-switchable wear state adhesive to a UV light, and switching the light-switchable wear state adhesive from a wear state with the second peel force to a removal state with a third peel force that is less than the second peel force of the light-switchable wear state adhesive by activating the second photoinitiator, to provide the removal state adhesive; and removing removal state adhesive composition from the skin surface of the user, as taught by Tunius in order to remove the adhesive composition from the user’s skin while causing less localized trauma (Tunius, ¶ 0002-0004). 
	Further, as discussed above, the first photoinitiator of Pearce is activated by only  visible light (¶ 0015, ln. 3-6) while the second photoinitiator of Tunius is activated by only UV light (¶ 0065). Thus, Pearce in view of Tunius provide a switchable adhesive having at least two different photoinitiators with different absorption spectra. Further, since the first photoinitiator of Pearce is activated by visible light (¶ 0015, ln. 3-6) while the second photoinitiator of Tunius is activated by only UV light (¶ 0065), Pearce in view of Tunius provides an adhesive composition wherein the switchable adhesive is switched from an application state to a wear state by activating the first photoinitiator and not the second photoinitiator; and switching the switchable adhesive from the wear state to a removal state by activating the second photoinitiator. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchable adhesive of Pearce such that it includes the photoinitiator of Tunius, therefore providing a switchable adhesive having at least two different photoinitiators with different absorption spectra in order to provide a switchable adhesive capable of being switched to various states upon exposure to different absorbance spectra. 
	Regarding claim 2, Pearce in view of Tunius fail to teach wherein the at least two different photoinitiators are independently selected from the group consisting of a-hydroxyketone, benzophenone, benzophenone derivatives, benzophenone/a- hydroxyketone, phenylglyoxylate, benzyldimethyl-ketal, aminoketone, acylphosphine derivatives, mono acyl phosphine (MAPO), MAPO/a-hydroxyketone, bis acyl phosphine (BAPO), BAPO dispersion, BAPO/a-hydroxyketone, phosphine oxide, metallocene, ionium salt, thioxanthone derivatives, mixture of triarylsulphonium hexafluorophosphate salts in propylene carbonate, mixture of triarylsulphonium hexafluoroantimonate salts in propylene carbonate, amphorquinone derivatives, benzil derivatives, anthraquinone derivatives, benzoin ether derivatives, polysilanes, 2- benzyl-2-(dimethylamino)-4'-morpholinobutyrophenone, 2-methyl-4'-(methylthio)-2- morpholinopropiophenone, (benzene)tricarbonylchronium, (cumene)cyclopentadienyliron(II)hexafluorophophate, dibenzosuberenone, ferrocene, methylbenzoylformate, and mixtures thereof.  
	Tunius teaches a photoinitiator that is activated by only visible light that is a phosphine oxide (Bis(2,4,6-trimethyl-benzoyl)-phenylphosphineoxide ¶ 0064) or a anthraquinone derivative (Phenanthrenequinone ¶ 0064) and a photoinitiator that is activated by UV such as benzophenone, benzophenone derivatives, benzil derivatives, and benzoin ether derivatives (¶ 0065). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearce in view of Tunius such that the at least two different photo initiators are independently selected from the group of claimed reagents as taught by Tunius in order to provide at least two different photoinitiators suitable for switching the adhesive in response to two different absorbance spectra. 
	Regarding claim 5, Pearce discloses providing the light-switchable adhesive composition having an adhesive polymer selected from the group consisting of acrylate polymers, acrylate copolymers, and polyurethane polymers (¶ 0017). 
	Regarding claim 6, Pearce in view of Tunius fail to teach the method comprising switching the light-switchable adhesive with the visible light from the application state in which the light-switchable adhesive composition has a complex viscosity below 0.4 MPa s to the light-switchable wear state adhesive.
However, Pearce discloses that the application state exhibits a low complex viscosity in order to dispense the adhesive composition onto the skin (¶ 0059). Therefore, Pearce discloses that the complex viscosity is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application state of Pearce in view of Tunius such switching the light-switchable adhesive with visible light in the application state in which the light-switchable adhesive composition has a complex viscosity below 0.4 MPa s to the light-switchable wear state in order to allow the application state to conform to the anatomy and fill the gap between the skin of the user and the device being adhered (Pearce, ¶ 0005).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 7, Pearce in view of Tunius fail to teach exposing the light-switchable adhesive to only visible light and increasing a complex viscosity of the light-switchable adhesive composition in the application state to a complex viscosity above 0.4 MPa s in the adhesive wear state. 
However, Pearce discloses that the application state has a low viscosity (¶ 0059, ln. 1-4) and the light-switchable adhesive is then cured, providing the adhesive wear state (¶ 0015, ln. 1-6). Thus, Pearce discloses increasing the viscosity upon exposing to visible light, and therefore, increased complex viscosity. Pearce further discloses Pearce discloses that the application state exhibits a low complex viscosity in order to dispense the adhesive composition onto the skin (¶ 0059) and that in the adhesive wear state, it is desirable for the light-switchable adhesive composition to have substantial adhesion to the skin surface (¶ 0061-¶ 0063), thus suggesting a higher complex viscosity in the adhesive wear state. Therefore, Pearce discloses that the complex viscosity is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive wear state of Pearce in view of Tunius such switching the light-switchable adhesive with visible light increases a complex viscosity of the light-switchable adhesive composition in the application state to a complex viscosity above 0.4 MPa s in the adhesive wear state in order to allow for substantial adhesion to the skin surface (¶ 0061-¶ 0063)
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 8, Pearce discloses exposing the light-switchable adhesive to in the application state to only visible light (¶ 0015, ln. 1-6) and increasing a peel force of the switchable adhesive composition in the adhesive wear state to a range of 0.1 to 10 N/in (¶ 0014, ln. 3-6) which is equivalent to about 0.1 N/25mm to 10.1 N/25mm. Therefore, Pearce encompasses a level above 1 N/25mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 9, Pearce in view of Tunius fail to teach the method comprising exposing the light-switchable adhesive in the wear state to the UV light and decreasing a peel force of the light-switchable adhesive composition in the removal sate.
Tunius teaches exposing the light-switchable adhesive in the wear state to the UV light (¶ 0099, ln. 3-4) and decreasing a peel force of the light-switchable adhesive composition in the removal state (¶ 0001, ln. 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Pearce in view of Tunius such that it comprises exposing the light-switchable adhesive in the adhesive wear state to the UV light and decreasing a peel force of the light-switchable adhesive composition in the removal state, as taught by Tunius in order to would allow the light-switchable adhesive to undergo a switch wherein the peel strength is reduced and the adhesive can be removed without harming the user (Tunius, ¶ 0001-¶ 0002). 
	Regarding claim 10, Pearce discloses providing the light-switchable adhesive composition having the light-switchable adhesive including a water absorbent material (¶ 0019, ln. 1-2). 
 	Regarding claim 11, Pearce discloses providing the light-switchable adhesive composition having a light-switchable adhesive including one or more additional components selected from the group consisting of plasticizers, oils, tackifiers, fillers, and viscosity-modifiers (e.g. gelatin, ¶ 0019; ln. 4, xantham gum, ¶ 0019, ln. 14).  
	Regarding claim 12, Pearce discloses providing the light-switchable adhesive composition having the light-switchable adhesive provided in a form of an adhesive wafer (¶ 0039, ln. 1-3). Pearce in view of Tunius fail to teach having the light-switchable adhesive located between a backing layer, and a release liner.  
	Tunius teaches (fig. 1) providing the light-switchable adhesive having the light-switchable adhesive provided in a form of an adhesive wafer (ostomy device, ¶ 0071, ln. 3-5) having the light-switchable adhesive (3) located between a backing layer (2) (¶ 0094, ln. and a release liner (¶ 0043, ln. 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pearce in view of Tunius such that the method comprises providing the light-switchable adhesive composition having the light-switchable adhesive provided in a form of an adhesive wafer having the switchable adhesive located between a backing layer, and a release liner, as taught by Tunius. Providing switchable adhesive between a backing layer and a release liner allows the switchable adhesive to be protected prior to use.  
	Regarding claim 13, Pearce discloses comprising providing the light-switchable adhesive composition having the light-switchable adhesive provided in the form of a wound dressing (¶ 0039, ln. 1-2).
	Regarding claim 14, Pearce discloses providing the light-switchable adhesive composition having the light-switchable adhesive provided as a component of an ostomy device (¶ 0039, ln. 1-3), wherein the light-switchable adhesive is applied to a base plate of one of a one-piece ostomy appliance and a two-piece ostomy appliance (¶ 0005, ln. 1-5). 

Response to Declaration
The Declaration under 37 CFR 1.132 filed 06/13/2022 is insufficient to overcome the rejection of claims 1-2 and 5-14 based upon Pearce in view of Tunius applied under 35 USC §103 as set forth in the last Office action because: it fails to set forth facts. The declaration recites that a person having ordinary skill in the art would not have selected the use of two different types of switch materials to achieve the goals stated herein. However, as discussed in the rejection above, Tunius teaches providing the second photoinitiator in order to remove the adhesive composition from the user’s skin while causing less localized trauma. Facts have not been provided as to why Pearce cannot be combined with Tunius. 

Response to Arguments
Applicant’s amendments have overcome the rejection under 35 USC §112(b) and the rejection is therefore withdrawn. 
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
Applicant argues, pages 9-11, that Pearce and Tunius, alone or in combination, fail to teach or suggest or provide any reason why a person having ordinary skill in the art would use two photoinitiators where a first photoinitiator reacts when subjected to a first photo initiation source of visible light and then a second photoinitiator would react when subjected to the second photo initiation source of UV light. However, as discussed in the rejection above, Pearce provides a first photoinitiator and Tunius provides a second photoinitiator. Pearce in view of Tunius provide the first photoinitiator in order to adhere the adhesive to the user and the second photoinitiator in order to remove the adhesive form the user.
Applicant argues, page 9-11, that Pearce and Tunius, alone or in combination, fail to teach or suggest or provide any reason why a person of ordinary skill in the art would provide a light-switchable adhesive comprising a switchable adhesive having two different absorption spectra, wherein a first photoinitiator is activated by only visible light and a second photoinitiator is activated by UV light. However, as discussed in the rejection above, the first photoinitiator of Pearce allows the switchable adhesive to switch from an application state to a wear state. Further, Tunius is relied upon to teach a second photoinitiator. The second photoinitiator of Tunius provides a method for removing the adhesive composition from the skin surface of the user that allows the adhesive composition to be removed while causing less localized trauma to the patient’s skin (Tunius, ¶ 0002-0004). Thus, providing two different photoinitiators allows the switchable adhesive to undergo an application state, a wear state, and a removal state (see rejection above).
Applicant argues, page 9-11, that Pearce and Tunius, alone or in combination, fail to teach or suggest or provide any reason why a person of ordinary skill in the art would, after applying the light-switchable adhesive with a first peel force to the skin surface of the user would then expose the light-swtichable adhesive with the first peel force only to visible light to switch from the application state to an adhesive wear state with a second peel force that is greater than the first peel force by activating the first photoinitiator and not the second photoinitiator. However, as discussed in the rejection above, Pearce discloses activating the first photoinitiator in order to allow the adhesive to form a bond to the user.
Applicant argues, page 9-11, that Pearce and Tunius, alone or in combination, fail to teach or suggest or provide any reason why a person of ordinary skill in the art would expose the light-swtichable wear state adhesive to UV light and switch the light-switchable wear state adhesive from the wear state with the second peel force to a removal state with a third peel force that is less than the second peel force of the light-switchable adhesive by activating the second photoinitiator, to provide the removal state adhesive; and remove the removal state adhesive composition from the skin surface of the user. However, as discussed in the rejection above, Tunius teaches providing the second photoinitiator in order to allow the adhesive composition to be removed from the user while causing less localized trauma to the user.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Pearce with the second photoinitiator of Tunius in order to allow the adhesive composition to switch from a wear state to a removal state.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MEAGAN NGO/Examiner, Art Unit 3781 




/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781